Citation Nr: 0102757	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  95-20 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1968, to include a tour of duty in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The appeal was last before the Board in February 2000, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the appellant 
in August 2000, continued to deny the benefit sought on 
appeal.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  The veteran's fatal cancer, variously assessed to include 
differentiated adenocarcinoma of unknown primary, was first 
shown many years after service.

2.  Hepatic impairment was not present in service.


CONCLUSIONS OF LAW

1.  Cancer, inclusive of differentiated and undifferentiated 
adenocarcinoma, was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1116, 1310 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that all relevant facts have been properly 
developed, and that no further assistance to the appellant is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Copies of 
all treatment records have been obtained.  

At the time of the veteran's death, service connection was 
not in effect for any disability.

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  In addition, to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

An initial death certificate, completed by J. Andrew Marakas, 
M.D. and filed in August 1994, reflects that the immediate 
cause of the veteran's death, in August 1994, at age 46, was 
poorly differentiated adenocarcinoma of unknown primary 
(suspected gastrointestinal tract), due to or as a 
consequence of metastatic to liver, due to or as a 
consequence of hepatic failure.  

Thereafter, another death certificate, completed by William 
H. Bunn, M.D. and filed in September 1994, reflects that the 
immediate cause of the veteran's death, in August 1994, at 
age 46, was peritoneal and hepatic metastatic disease, due to 
or as a consequence of undifferentiated adenocarcinoma; 
exposure to Agent Orange was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause thereof.

The appellant asserts that the cancer which occasioned the 
veteran's death was related to his exposure to Agent Orange 
while he served in Vietnam.  In this regard, service medical 
records are negative for any reference to cancer or liver 
disease.  Subsequent to service, a report pertaining to a 
biopsy of a liver specimen performed under non-VA auspices in 
May 1994 reflected a diagnosis of moderate to poorly 
differentiated adenocarcinoma.  A report pertaining to the 
veteran's presentation approximately two weeks later reflects 
an impression that the veteran had cancer "of unknown primary 
with marked elevation of a CA-19-9", the assay of which was 
"14,466", the same thought to "certainly point[] toward[] a 
[gastrointestinal] primary site." 

As noted above, the veteran died in August 1994.  A statement 
from William H. Bunn, M.D., dated approximately four days 
after the veteran's death, reflects that, after the veteran 
had initially consulted such physician in April 1994 with 
complaints including stomach problems, the veteran "was 
hospitalized for full studies in May [1994] at which time it 
was by liver biopsy proven [that he had] cancer of the liver.  
The cancer was found to involve the pancreas, the liver and 
intestines.  He was seen by an oncologist who confirmed the 
undifferentiated carcinoma of unknown primary and he was 
treated principally for pain control" in addition to 
receiving some chemotherapy.  

In considering the appellant's claim for service connection 
for the cause of the veteran's death, the Board would 
emphasize at the outset that cancer (however assessed and 
regardless of its anatomical origin) was not initially 
diagnosed until the 1990's.  The latter consideration 
precludes any notion of according presumptive service 
connection for such disease.  See 38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Further, the appellant neither 
contends nor does the evidence reflect that liver 
disease/hepatic failure (as implicated on the initially filed 
death certificate) was in any way related to the veteran's 
period of service.  

In addition, while service connection for the cause of the 
veteran's death might yet be accorded, under the provisions 
of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e), if the evidence demonstrates that the veteran died 
from one of the diseases specified in such legislation as 
being associable with exposure to Agent Orange, none of those 
specified diseases is shown (on either certificate of death) 
to have been implicated in the veteran's death.  To be sure, 
direct service connection for the veteran's fatal cancer 
might yet be established based on exposure to Agent Orange.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, 
the appellant has submitted no evidence to the effect that 
the veteran, notwithstanding his undisputed tour of duty in 
Vietnam, was actually exposed to Agent Orange while stationed 
there.  It also bears emphasis that, inasmuch as no disease 
implicated in the veteran's death, on either above-addressed 
certificate of death, is one of the diseases specified in 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e), actual 
exposure to Agent Orange (here in the context of seeking 
direct service connection) is not conceded or otherwise 
presumed, notwithstanding the exposure to Agent Orange noted 
on the amended death certificate.  See McCartt v. West, 12 
Vet. App. 164, 168 (1999).  Given the foregoing analyses, 
then, and since the Board is aware of no other potential 
basis (i.e., no basis other than those addressed above) to 
relate the veteran's death to service, the Board is of the 
opinion that service connection for the cause of the 
veteran's death is not in order.  38 U.S.C.A. §§ 1110, 1112, 
1310; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096; 38 C.F.R. §§ 3.307, 3.309, 3.312.  
The preponderance of the evidence is against the claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

